..

                                      R.o.ndall Bolivar # 1710379
                                                Ellis lJnlt
                                               1697 FM 980
                                       ~untsville, Texas 77343


                                                                             June 15, 2Gl5
     Texas Court of Criminal Appeals
     P.O. Box 12308, Capitol Stattion                                  VIA     /L.£1;f'!!Eb MAIL
     Austin, Texas 78711
                                                                     11'.1{( fJ5/tJ t;l),/ 1.J11~ 17g~ 9
     RE: Cause No. WR-79,354-03

     De::..:!:" Clerk of the Court:
           Enclosed for filin9 with the Court, please find my:
     1. N!I'ICE OF OBJECTION TO THE COURT CLERK'S USE OF TRUCK MAIL OR
        INTRAAGENCY MAIL; and
     2. REQUEST THE COURT, ON IT OWN INITIATIVE, RECONSIDER REALTOR'S
           MOTION FOR LEAVE TO FILE WRIT OF MANDAMUS.
           Thank you for your time and efforts on this matter. God Bless You!
                                                            Respo2ctfully Sub:nitted,



                                                           Randall Bolivar, Pro se

     cc:
           Cameron County D.A.'s Office
           State Prosecuting Attor·ney
           File
           Chief Staff Attorney, 13TH COA




                                                                    if.~ IN
                                                           ~@lm·'f {); C~A!.APPf"AlS
                                                                    JUN 23 2015

                                                               Abel Acosta, Clerk
                                       CAUSE NO.   ~'Vi\·--·79 I   354-03
                                            IN THe 'l'c;XAS

                                  COURT OF CRil'1INAL APPEALS                             !RECEIVED IN
                                                                                   r.nr 'QT OF
                                                                                            · CRI
                                                                                               · MINAL APPEAl'~
                                           AUS?Il~ I      TEXAS

RANDALL EOLIVAR,                                    §
       Re,altor                                     §
                                                                                           JUN 23 2015
                                                    §
vs.                                                 §
                                                    §                                 Aloel Acosta, CDen
'i:'fliR'l'EEM'H COUH'l' OF APPEALS,                §
        Respondent                                  §


NCIICE OF OBJEC'l'ION 'l"O '.rHE CODR'I     CLI:;~.K 'S   U.SE OF TF:lJCK MAIL OR INTRN\GENCY             W~IL




'IO TtiE dONOFJ\BLE: JUI.GES OF SAID C.:)Uf.:·r:

      Cones now Randall Bolivar, Realtor l?ro SG, and respectfully nc.·tifie.s the
Court, and all parties, of his objection                     to the use cf "truck mail ·• or
intraagency wail delivery uf the, Court •.s rulings'· in th::.s cause of action.
      Realtor: does net cec:;:o9nize the Clerk of the Com·t •s us12 of any delivery of
se:r.vice except by u.s, r1ail. Then? is no way t\ealto:: can timely respond to
court ordered or statutory deadlines to respond \''hE:r. thGre i.s a significant
delay between the date of the Court's entry and delivery of service on Realtc::-
due to the State and TDCJ-CID mail operations.                        Tberefon~   any nm:.ification by
the Court must. be sent via        u.s.    mail.
                                                                      RESPECl'FULLY SUBMITrED,



                                                                      Randall Bolivar, Pro Se
                                                                      Realtor
                                                                      EJ..l.:.s Unit, 'l'DCJ it 1719379
                                                                      1697 FM 980
                                                                      Huntsville, Texas 77343
                            CERTIFICATE OF SERVICE

I, Maria S. Rey, certify that a true and correct copy of the above and fore-

qoing documents were served on opoosinq counsel for the State at:

Cameron County District Attorney's Office

964 E. Harrison St.                                                State Prosecuting Attorney
                                                                   P.O. BOX 12405
Brownsville, Texas 78520                                           Austin, Texas 78711

Service upon counsel was made by f                          Class Mail, or hand-deli verv.

SIGNED AND SERVED ON THISI.1oAY   OF1f.,4t,l:!:.~:l:d;.....;::~,   2015.